Special Shareholder Meeting (Unaudited) On January 28, 2009 a Special Meeting of the Shareholders of John Hancock Municipal Series Trust and its series, John Hancock High Yield Municipal Bond Fund, was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposal listed below: To approve a revised fundamental investment policy concerning tax-exempt investments. PROPOSAL PASSED ON JANUARY 28, 2009 % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Total % % On April 16, 2009, a Special Meeting of the Shareholders of John Hancock Municipal Series Trust and its series, John Hancock High Yield Municipal Bond Fund, was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 1: Election of eleven Trustees as members of the Board of Trustees of John Hancock Municipal Securities Trust. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 16, 2009. 1. Election of eleven Trustees as members of the Board of Trustees of each of the Trusts (all Trusts): % of Outstanding % of Shares No. of Shares Shares Present James R. Boyle Affirmative % % Withhold % % TOTAL % % John G. Vrysen Affirmative % % Withhold % % TOTAL % % James F. Carlin Affirmative % % Withhold % % TOTAL % % William H. Cunningham Affirmative % % Withhold % % TOTAL % % Deborah Jackson Affirmative % % Withhold % % TOTAL % % % of Outstanding % of Shares No. of Shares Shares Present Charles L. Ladner Affirmative % % Withhold % % TOTAL % % Stanley Martin Affirmative % % Withhold % % TOTAL % % Patti McGill Peterson Affirmative % % Withhold % % TOTAL % % John A. Moore Affirmative % % Withhold % % TOTAL % % Steven R. Pruchansky Affirmative % % Withhold % % TOTAL % % Gregory A. Russo Affirmative % % Withhold % % TOTAL % % Proposal 6: To revise merger approval requirements for John Hancock Municipal Securities Trust. PROPOSAL 6 PASSED ON APRIL 16, 2009. 6. Revision to merger approval requirements (all Trusts). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % On May 5, 2009, an adjourned session of a Special Meeting of the Shareholders of John Hancock Municipal Series Trust and its series, John Hancock High Yield Municipal Bond Fund, held at 601Congress Street, Boston, Massachusetts for the purpose of considering and voting on the -proposals listed below: Proposal 2: To approve a new form of Advisory Agreement between John Hancock Municipal Securities Trust and John Hancock Advisers, LLC. PROPOSAL 2 PASSED ON MAY 5, 2009. 2. Approval of a new form of Advisory Agreement between each Trust and John Hancock Advisers, LLC (all Funds). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 3: To approve the following changes to fundamental investment restrictions: PROPOSALS 3A and 3C-3F PASSED ON MAY 5, 2009. 3. Approval of the following changes to fundamental investment restrictions (See Proxy Statement for Fund(s) voting on this Proposal): % of Outstanding % of Shares No. of Shares Shares Present 3A. Revise: Concentration Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3C. Revise: Underwriting Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3D. Revise: Real Estate Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3E. Revise: Loans Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % % of Outstanding % of Shares No. of Shares Shares Present 3F. Revise: Senior Securities Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 4: To approve amendments changing Rule 12b-1 Plans for certain classes of the Fund from reimbursement to compensation plans. PROPOSAL 4 PASSED FOR ONLY CLASSES A AND B ON MAY 5, 2009. Class A 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class B 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class C 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 5: To adopt a manager of manager structure. PROPOSAL 5 DID NOT PASS ON MAY 5, 2009. 5. Proposal adopting a manager of manager structure. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Special Shareholder Meeting (Unaudited) On April 16, 2009, a Special Meeting of the Shareholders of John Hancock Municipal Securities Trust and its series, John Hancock Tax-Free Bond Fund, was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 1: Election of eleven Trustees as members of the Board of Trustees of John Hancock Municipal Securities Trust. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 16, 2009. 1. Election of eleven Trustees as members of the Board of Trustees of each of the Trusts (all Trusts): % of Outstanding % of Shares No. of Shares Shares Present James R. Boyle Affirmative % % Withhold % % TOTAL % % John G. Vrysen Affirmative % % Withhold % % TOTAL % % James F. Carlin Affirmative % % Withhold % % TOTAL % % William H. Cunningham Affirmative % % Withhold % % TOTAL % % Deborah Jackson Affirmative % % Withhold % % TOTAL % % Charles L. Ladner Affirmative % % Withhold % % TOTAL % % Stanley Martin Affirmative % % Withhold % % TOTAL % % Patti McGill Peterson Affirmative % % Withhold % % TOTAL % % % of Outstanding % of Shares No. of Shares Shares Present John A. Moore Affirmative % % Withhold % % TOTAL % % Steven R. Pruchansky Affirmative % % Withhold % % TOTAL % % Gregory A. Russo Affirmative % % Withhold % % TOTAL % % Proposal 6: To revise merger approval requirements for John Hancock Municipal Securities Trust. PROPOSAL 6 PASSED ON APRIL 16, 2009. 6. Revision to merger approval requirements (all Trusts). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % On May 5, 2009, an adjourned session of a Special Meeting of the Shareholders of John Hancock Municipal Securities Trust and its series, John Hancock Tax-Free Bond Fund, held at 601CongressStreet, Boston, Massachusetts for the purpose of considering and voting on the -proposals listedbelow: Proposal 2: To approve a new form of Advisory Agreement between John Hancock Municipal Securities Trust and John Hancock Advisers, LLC. PROPOSAL 2 PASSED ON MAY 5, 2009. 2. Approval of a new form of Advisory Agreement between each Trust and John Hancock Advisers, LLC (all Funds). % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 3: To approve the following changes to fundamental investment restrictions: PROPOSALS 3A-3F PASSED ON MAY 5, 2009. 3. Approval of the following changes to fundamental investment restrictions (See Proxy Statement for Fund(s) voting on this Proposal): % of Outstanding % of Shares No. of Shares Shares Present 3A. Revise: Concentration Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3B. Revise: Diversification Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3C. Revise: Underwriting Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3D. Revise: Real Estate Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3E. Revise: Loans Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % 3F. Revise: Senior Securities Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 4: To approve amendments changing Rule 12b-1 Plans for certain classes of the Fund from reimbursement to compensation plans. PROPOSAL 4 PASSED FOR A AND B CLASSES ONLY ON MAY 5, 2009. Class A 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class B 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Class C 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % % Proposal 5: To adopt a manager of manager structure. PROPOSAL 5 PASSED ON MAY 5, 2009. 5. Proposal adopting a manager of manager structure. % of Outstanding % of Shares No. of Shares Shares Present Affirmative % % Against % % Abstain % % Broker Non-Votes % % TOTAL % %
